
	
		I
		112th CONGRESS
		1st Session
		H. R. 726
		IN THE HOUSE OF REPRESENTATIVES
		
			February 15, 2011
			Mr. Schrader (for
			 himself, Mr. DeFazio,
			 Mr. Blumenauer, and
			 Mr. Wu) introduced the following bill;
			 which was referred to the Committee on
			 Natural Resources
		
		A BILL
		To amend the Grand Ronde Reservation Act to make
		  technical corrections, and for other purposes.
	
	
		1.Establishment of
			 reservationSection 1 of the
			 Act entitled An Act to establish a reservation for the Confederated
			 Tribes of the Grand Ronde Community of Oregon, and for other purposes,
			 approved September 9, 1988 (Public Law 100–425; 102 Stat. 1594; 102 Stat. 2939;
			 104 Stat. 207; 106 Stat. 3255; 108 Stat. 708; 108 Stat. 4566; 112 Stat. 1896),
			 is amended—
			(1)in subsection
			 (a)—
				(A)by striking
			 Subject to valid and inserting the following:
					
						(1)In
				generalSubject to valid
						;
				and
				(B)by adding after
			 paragraph (1) (as designated by subparagraph (A)) the following:
					
						(2)Additional trust
				acquisitionsThe Secretary may accept title to any additional
				number of acres of real property located within the boundaries of the original
				1857 reservation of the Confederated Tribes of the Grand Ronde Community of
				Oregon established by Executive Order dated June 30, 1857, comprised of land
				within the political boundaries of Polk and Yamhill Counties, Oregon, if such
				real property is conveyed or otherwise transferred to the United States by or
				on behalf of the Tribe. All applications to take land into trust within the
				boundaries of the original 1857 reservation shall be treated by the Secretary
				as an on-reservation trust acquisition. All real property taken into trust
				within those boundaries at any time after September 9, 1988, shall be part of
				the Tribe's reservation.
						;
				and
				(2)in subsection
			 (c)—
				(A)in the matter
			 preceding the table, by striking in subsection (a) are approximately
			 10,311.60 and inserting in subsection (a)(1) are approximately
			 10,599.66; and
				(B)in the
			 table—
					(i)by
			 striking the following:
						
							
								
									
										678Tax lot 8005.55
										
									
								
							
					and inserting the
			 following:
						
							
								
									
										677, 8, 17Former tax lot 800, located within the SE
						¼, SE ¼ of Section 7; the SW
						¼ of Section 8; and the NW ¼, NW
						¼ of Section 175.55
										
									
								
							;
					(ii)in
			 the acres column of the last item added by section 2(a)(1) of Public Law
			 103–445 (108 Stat. 4566), by striking 240 and inserting
			 241.06; and
					(iii)by striking all text after
						
							
								
									
										6718 E ½ NE ¼43.42
										
									
								
							
					and inserting the
			 following:
						
							
								
									
										681 W ½, SE ¼, SE ¼ and S ½, NE ¼, SE ¼ 20.6
										
										681N ½, SW ¼, SE ¼ 19.99
										
										681SE ¼, NE ¼ 9.99
										
										681NE ¼, SW ¼ and NW ¼, SW ¼ 10.46
										
										681NE ¼, SW ¼ and NW ¼, SW ¼ 12.99
										
										676SW ¼, NW ¼ 37.99
										
										675NE ¼, NW ¼ 24.87
										
										675, 8SW ¼, SE ¼ of Section 5 and NE ¼, NE ¼ NW ¼,
						NE ¼ NE ¼, NW ¼ of Section 8 109.9
										
										681 NW ¼, SE ¼ 31.32
										
										681 NE ¼, SW ¼ 8.89
										
										   Total10,599.66
										
									
								
							.
					
